Exhibit 10.1 RETIREMENT AND TRANSITION AGREEMENT Rush Enterprises, Inc. (the  Company ) and W. Marvin Rush ( Marvin Rush ) agree as follows: 1. Retirement; Chairman Emeritus Position . Subject to the other terms and conditions of this Agreement, Marvin Rush desires to retire from the Company, and the Company desires to accept such retirement. Marvin Rushs retirement date and last day of employment and service as an executive officer of the Company, and as an employee and/or director of all subsidiaries and affiliates of the Company, is May 20, 2013 (the  Retirement-Transition Date ). As of the Retirement-Transition Date, the Board of Directors of the Company (the  Board ) will give Marvin Rush the newly created honorary title of Chairman Emeritus. As Chairman Emeritus, Marvin Rush will serve at the pleasure of the Board and will not be entitled to receive any retainer or other compensation for his services to the Board as Chairman Emeritus; provided, however, for so long as Marvin Rush serves as a director of the Company, he will be entitled to receive compensation that is commensurate with that received by the Companys other non-management directors, as such compensation may be adjusted from time to time; provided further that for the remainder of 2013 Marvin Rush will only be entitled to the following director compensation: (i) a pro rata retainer for the period June 1, 2013 to December 31, 2013 of $17,500, which amount will be paid by the Company to Marvin Rush in lump sum on June 1, 2013, (ii) the personal use of a new Company-owned vehicle (the value of which may not exceed $75,000) or, alternatively, at Marvin Rushs election, a $1,500 monthly car allowance, and (iii) automobile insurance under the Companys fleet insurance policy for the Company-owned automobile used by Marvin Rush or the automobile Marvin Rush uses in place of a Company-owned vehicle. For the avoidance of doubt, Marvin Rush will not be entitled to any stock awards for his service on the Board for the remainder of 2013. 2. Retirement-Transition Consideration . In consideration for Marvin Rush signing this Retirement and Transition Agreement (this  Agreement ) and complying with the promises made herein, the Company will provide the following payments and benefits: a. Retirement Pay . Marvin Rush will be entitled to cash severance of Eight Million Dollars and no/100 cents ($8,000,000.00) (the  Retirement Pay ). The Retirement Pay will be paid to Marvin Rush by the Company as follows: (i) a payment of $7,200,000 on June 1, 2013 and (ii) the remaining balance of the Retirement Pay will be paid in four equal installments of $200,000 on each of June 1, 2014, June 1, 2015, June 1, 2016 and June 1, 2017. In the event of Marvin Rushs death prior to June 1, 2017, (1) the Company will remit any remaining unpaid Retirement Pay payments as they become due to Marvin Rushs estate or other beneficiary he has during his lifetime directed the Company in writing to pay such payments, or otherwise directed by the appropriate probate court upon evidence reasonably satisfactory to the Company as to the proper party to receive such payments, and (2) all other payments and benefits provided for in this Agreement will terminate without any further consideration being paid to Marvin Rush or his estate, beneficiaries, heirs, or legal representatives. b. Health Insurance . Marvin Rush may elect to continue participating in the group health plan sponsored by the Company at the same benefit levels as are available for executive level employees, including spousal and dependent coverage, at the Companys expense until the earlier of (i) forty-eight (48) months following the Retirement-Transition Date, or, if such coverage cannot be provided by the group health plan sponsored by the Company or under applicable law, the Company will reimburse Marvin Rush and/or any spouse or dependents that elects COBRA coverage under the Companys group health plan for the full amount of any COBRA premiums paid during the 48-month period, subject to the rules regarding such reimbursements under Section 409A of the Internal Revenue Code of 1986, and the regulations and guidance promulgated thereunder ( Section 409A ) or (ii) Marvin Rushs death. This continuation coverage shall be in lieu of coverage under COBRA. c. Company Aircraft . For a period of four (4) years following the Retirement-Transition Date, Marvin Rush will be permitted to use (at no cost to Marvin Rush, other than any income tax obligations as set forth below) the Companysowned or leased aircraft for personal travel for up to sixty (60) hours per year (determined based on the anniversary of the Retirement-Transition Date), provided that the request for use of the aircraft is made reasonably in advance and subject to the Companys reasonable discretion based on the Companys anticipated aircraft needs. Up to fifteen (15) unused hours per year (determined based on the anniversary of the Retirement-Transition Date) may be rolled over to the next year; provided that all hours must be used prior to the expiration of the four-year anniversary of the Retirement-Transition Date. For the avoidance of doubt, under no circumstances may Marvin Rush use the Companys owned or leased aircraft for personal travel more than seventy-five (75) hours in any year (determined based on the anniversary of the Retirement-Transition Date). Marvin Rushs use of the Companys owned or leased aircraft will be subject to reasonable rules of use adopted by the Company from time to time during such period generally applicable to the Companys executive officers. If during such four-year period the Company no longer owns or leases any aircraft, Marvin Rushs rights, and the Companys obligations, under this paragraph will terminate without any further consideration being paid to Marvin Rush. Marvin Rush will not be charged for the air travel benefits provided to him pursuant to this paragraph, but Marvin Rush hereby agrees and understands that such benefits may be taxable to him and that any such taxes will be his personal obligation. d. Company Ranch . For a period of four (4) years following the Retirement-Transition Date, Marvin Rush will be permitted to use the Companys ranch for personal use for up to fifteen (15) days per year (determined based on the anniversary of the Retirement-Transition Date), on a basis consistent with prior practices of Marvin Rush and the Company concerning his use of the ranch, provided that the ranch is available for use as requested, such availability not to be unreasonably restricted. Marvin Rushs use of the Companys ranch will be subject to reasonable rules of use adopted by the Company from time to time during such period generally applicable to the Companys executive officers. If during such four-year period the Company no longer owns a ranch, Marvin Rushs rights, and the Companys obligations, under this paragraph will terminate without any further consideration being paid to Marvin Rush. Marvin Rush will not be charged for the use of the Companys ranch provided to him pursuant to this paragraph, but Marvin Rush hereby agrees and understands that such benefits may be taxable to him and that any such taxes will be his personal obligation. e. Life Insurance Policies . For a period of four (4) years following the Retirement-Transition Date, the Company will continue to pay the premiums on Marvin Rushs term life insurance policies that are maintained through NADA Insurance, Account Number 41024. f. Certain Personnel . For a period of four (4) years following the Retirement-Transition Date, certain employees of the Company who currently perform personal services exclusively for Marvin Rush (or any replacements for such employees) may continue to perform such services, but all costs related to these employeesand their replacements (including, without limitation, (i) salaries, (ii) employment taxes, (iii) health insurance premiums, and (iv) claims, costs and out-of-pockets expenses incurred under the Companys medical and workers compensation self-insurance program) will be reimbursed by Marvin Rush to the Company on a monthly basis. g. Equity Awards . Effective as of the Effective Date, the Company will vest all of Marvin Rushs outstanding stock options, restricted stock awards, and restricted stock units ( RSUs ) that are unvested as of the Effective Date. Under the terms of various award agreements pursuant to which such options were granted, such options will remain exercisable following the Retirement-Transition Date for the respective periods specified in such award agreements. All shares payable upon settlement of the restricted stock awards and RSUs shall be delivered (including through a certificateless book-entry issuance) as soon as administratively practicable after the Effective Date, but in all cases, no later than thirty (30) days following the Effective Date. Unless, prior to the Effective Date, Marvin Rush delivers a check to the Company sufficient to satisfy required tax withholding, the Company shall withhold and sell a number of shares having a market value equal to the minimum amount of taxes required to be withheld. h. Certain Property . Marvin Rush may retain the security, telecommunications and computer equipment (collectively, the  Equipment ) at Marvin Rushs personal residence; and so long as Marvin Rush serves on the Board, the Company agrees that any expenses, costs, charges or other amounts related to the maintenance, repair, continued service, or replacement of the Equipment will be paid by the Company. i. Office Space and Administrative Support . For a period of four (4) years following the Retirement-Transition Date, the Company will provide Marvin Rush (i) a comparable office located at 555 IH-35 South, New Braunfels, Texas 78130 and (ii) use of an administrative assistant, who will provide Marvin Rush support consistent with his current level of needs. All of the remuneration described above in this Section 2 will be subject to lawful deductions and withholding for taxes and benefits. Notwithstanding any other provision in this Agreement to the contrary, the payments and benefits set forth in this Section 2 are also expressly conditioned upon Marvin Rushs continuing compliance with the covenants set forth in this Agreement, including, without limitation, Section 8 below and Exhibit A hereto. It is agreed and understood by the parties that following the Retirement-Transition Date, Marvin Rush will not be entitled to any compensation, severance, benefits, perquisites, or other payments other than (i) those payments and benefits as set forth in Section 1 and Section 2 above and (ii) any vested benefits under the Companys 401(k) Plan. 3. Execution of this Agreement . Marvin Rush understands and agrees that he will not receive the payments and/or benefits specified in Section 2 above unless (a) he executes this Agreement, (b) this Agreement becomes effective pursuant to Section 5 below, and (c) he fulfills all of his promises contained in this Agreement (including Exhibit A hereto). Marvin Rush acknowledges and agrees that (i) the payments described above are in full satisfaction of all amounts payable to Marvin Rush, (ii) Marvin Rush is entitled to no other severance payments, benefits or amounts under any other employment or severance plan, agreement or arrangement, or otherwise, including, without limitation, the Rush Enterprises, Inc. Executive Transition Plan (the  Executive Transition Plan ), and (iii) Marvin Rushs participation in each such plan, agreement or arrangement is terminated with no further rights with respect thereto. Notwithstanding anything in this Section 3 to the contrary, Marvin Rush is entitled to any vested benefits under the Companys 401(k) Plan. Marvin Rush further acknowledges that the payments described in Section 2 above are not required by the Company policies and procedures and constitute value to which Marvin Rush is not already entitled. 4. Consideration Period . Because the arrangements discussed in this Agreement affect important rights and obligations, Marvin Rush is advised to consult with an attorney before agreeing to the terms set forth herein. Marvin Rush has twenty-one (21) days from May 10, 2013 within which to consider this Agreement, and Marvin Rush may take as much of that time as Marvin Rush wishes before signing. If Marvin Rush decides to accept the benefits offered herein, Marvin Rush must sign this Agreement on or before the expiration of the 21-day period and return it promptly to the attention of Derrek Weaver at Rush Enterprises, Inc., 555 IH-35 South, Suite 500, New Braunfels, Texas 78130, Facsimile: (830) 626-5307. Marvin Rush and the Company agree that any changes negotiated by the parties shall not re-start the consideration period. 5. Revocation . Marvin Rush may revoke this Agreement for a period of seven (7) calendar days following the day that Marvin Rush signs this Agreement. If Marvin Rush decides to revoke this Agreement, Marvin Rush must deliver to the Company (at the addressed set forth above in Section 4 ) a signed notice of revocation stating Marvin Rushs intention to revoke the Agreement on or before the last day of this seven-day period. No rights or obligations contained in this Agreement shall become enforceable before the end of the seven-day revocation period. Upon delivery of a timely notice of revocation to the Company, this Agreement shall be canceled and void, and neither Marvin Rush nor the Company shall have any rights or obligations arising under it. This Agreement shall become effective on the eighth (8th) day after it is signed (the  Effective Date ) if it has not been timely revoked by Marvin Rush as described above. No payments under Section 2 shall be payable prior to the Effective Date. Any payments that become due and would have been paid between Marvin Rushs Retirement-Transition Date and the Effective Date shall be paid on the first normal payroll date after the Effective Date. 6. General Release of Claims . a.In consideration of this arrangement stated above, Marvin Rush releases and waives all claims for loss, damage or injury arising from or relating to the following (each, a  Claim ): (i) the employment of Marvin Rush by the Company including the cessation of employment, (ii) employment discrimination in violation of the Age Discrimination in Employment Act, (iii) employment discrimination in violation of Title VII of the Civil Rights Act of 1964, (iv) other violations of federal, state or local statutes, ordinances, regulations, rules, decisions or laws, (v) retaliation under the whistleblower provisions of Section806 of the Sarbanes Oxley Act of 2002 or any other anti-retaliation law, (vi) failure to act in good faith and deal fairly, (vii) injuries, illness or disabilities, (viii) exposure to toxic or hazardous materials, (ix) stress, anxiety or mental anguish, (x) discrimination on the basis of sex, race, religion, national origin or another basis, (xi) sexual harassment, (xii) defamation, (xiii) breach of an expressed or implied employment contract, (xiv) compensation or reimbursement, (xv) unfair employment practices, and (xvi) any act or omission by or on behalf of the Company. b.The Claims released and waived by Marvin Rush are those arising before the Effective Date, whether known, suspected, unknown or unsuspected, and include: (i) those for reinstatement, (ii) those for actual, consequential, punitive or special damages, (iii) those for attorneys fees, costs, experts fees and other expenses of investigating, litigating or settling Claims, and (iv) those against the Company and/or the Companys subsidiaries, affiliates, employees, officers, directors, agents and contractors. c.Marvin Rush does not release or waive (i)any rights that may not by law be waived, (ii)Marvin Rushs right to recovery under health, life or disability policies covering Marvin Rush, or (iii) the right to recovery for breach of this Agreement by the Company. d.Marvin Rush agrees to not sue the Company for any released Claim. 7. Indemnification and Professional Insurance . Marvin Rush is entitled to indemnification against all losses and expenses (including reasonable attorneys fees and expenses) in connection with any claim arising out of or related to his services as an employee, officer or director (including Chairman Emeritus) of the Company and its subsidiaries to the fullest extent of coverage permitted any employee or officer under the terms of the Companys Amended and Restated Bylaws, the Companys Restated Articles of Incorporation, the Companys insurance plan contracts (including both Directors and Officers insurance coverage) and his indemnification agreement with the Company. During his term as Chairman Emeritus, or other service on the Board, the Company will include Marvin Rush under its Directors and Officers insurance coverage. 8. Restrictive Covenants . a.In consideration of this arrangement stated above, which is agreed to be in substitution for consideration described in the Executive Transition Plan and provided to Marvin Rush at his retirement even though not otherwise required under the Executive Transition Plan, Marvin Rush agrees to continue to abide by the confidentiality and post-employment restrictive convents set forth in, and for the duration thereof as is set forth in, Exhibit A of this Agreement, which are the same confidentiality and post-employment restrictive convents that were set forth on Exhibit B of said Executive Transition Plan. The consideration received in connection with Marvin Rushs participation in the Executive Transition Plan in the past and under this Agreement are acknowledged to be for the purpose of protecting and furthering the goodwill of the Company, including, but not limited to, Secret and Confidential Information. For purposes of Exhibit A , the terms (i) Participant as used therein shall mean Marvin Rush, (ii) Plan as used therein shall mean this Agreement, and (iii) Deemed Severance Period as used therein shall mean forty-eight (48) months following the Retirement-Transition Date. b.The Company and Marvin Rush both acknowledge that it is intended that, to the extent any restriction in this Agreement, including this Section 8 and Exhibit A hereto, is found to be overbroad, a court may modify it and enforce it to the fullest extent allowed by law. 9. Injunctive Relief . Marvin Rush acknowledges that he has rendered services to the Company that are of a special and unusual character and that have a unique value to the Company, the loss of which cannot adequately be compensated by damages in an action at law. Marvin Rush further acknowledges that any breach of the terms of this Agreement, including, without limitation, Section 8 above and Exhibit A hereto, would result in material damage to the Company, although it might be difficult to establish the monetary value of the damage. Marvin Rush therefore agrees that the Company, in addition to any other rights and remedies available to it, shall be entitled to obtain an immediate injunction (whether temporary or permanent) from any court of appropriate jurisdiction in the event of any such breach thereof by Marvin Rush, or threatened breach which the Company in good faith believes will or is likely to result in irreparable harm to the Company. The existence of any claim or cause of action by Marvin Rush against the Company, whether predicated on this Agreement or otherwise, shall not constitute a defense to the enforcement by the Company of Marvin Rushs agreement under this Section 9 , Section 8 above, and Exhibit A hereto. Public Filings and Publicity . The Company shall make such filings with the Securities and Exchange Commission as shall be required by law, and shall issue a press release announcing Marvin Rushs retirement and transition to his new role as Chairman Emeritus. The form of such filings and any press releases shall be determined by the Company in its reasonable discretion, but the Company will consult with Marvin Rush and share any applicable filings or releases related to the announcement of his retirement with him prior to their filing or release. Governing Law and Interpretation . This Agreement shall be governed by and conformed in accordance with the laws of the State of Texas without regard to its conflict of laws provision. In the event Marvin Rush breaches any provision of this Agreement, Marvin Rush and the Company affirm that the Company may institute an action to specifically enforce any term or terms of this Agreement. Should any provision of this Agreement be declared illegal or unenforceable by any court of competent jurisdiction and cannot be modified to be enforceable, excluding Section 8 above and Exhibit A hereto, such provision shall immediately become null and void, leaving the remainder of this Agreement in full force and effect. No Admission of Wrongdoing . The parties agree that neither this Agreement nor the furnishing of the consideration for this Agreement shall be deemed or construed at any time for any purpose as an admission by either party of any liability or unlawful conduct of any kind. Amendment . This Agreement may not be modified, altered or changed except upon express written consent of Marvin Rush and the Company. Not a Contract of Employment . The terms and conditions of this Agreement shall not be deemed to constitute a contract of employment between Marvin Rush and the Company. Nothing in this Agreement shall be deemed to give Marvin Rush the right to be retained in the employ or other service of the Company. Section 409A . a.In order to ensure compliance with Section 409A of the Internal Revenue Code of 1986, and the regulations and guidance promulgated thereunder ( Section 409A ), the provisions of this Section 15 will in all cases govern over any contrary or conflicting provision in this Agreement. b.It is the intent of this Agreement to comply with the requirements of Section 409A. This Agreement and any ambiguities in this Agreement will be interpreted and administered to comply with these requirements. The parties intend that no payment pursuant to this Agreement shall give rise to any adverse tax consequences to either party pursuant to Section 409A; however , Marvin Rush acknowledges that the Company does not guarantee any particular tax treatment and that he is solely responsible for any taxes owed as a result of payments made pursuant to this Agreement. c.Consistent with the requirements of Section 409A, to the extent that any reimbursement or in-kind benefit provided to Marvin Rush under Section 2 is taxable, unless stated otherwise (i)reimbursements and in-kind benefits will be provided only for the periods expressly provided in Section 2 , (ii) the expenses eligible for reimbursement or the in-kind benefits provided in any given calendar year will not affect the expenses eligible for reimbursement or the in-kind benefits provided in any other calendar year, (iii) the reimbursement of an eligible expense must be made no later than the last day of the calendar year following the calendar year in which the expense was incurred, and (iv) the right to reimbursements or in-kind benefits cannot be liquidated or exchanged for any other benefit. d.With respect to payments payable under Section 2 , each payment that may be subject to Section 409A is considered a separate payment within the meaning of the final regulations under Section 409A. Entire Agreement . This Agreement (including Exhibit A hereto) sets forth the entire agreement between the parties hereto, and fully supersedes any prior agreements or understandings between the parties. Marvin Rush and the Company agree that Exhibit A is incorporated by reference into and made a part of this Agreement for all purposes. Marvin Rush acknowledges that he has not relied on any representations, promises, or agreements of any kind made to him in connection with his decision to accept this Agreement, except for those set forth in this Agreement. No provisions of this Agreement are intended, nor shall be interpreted, to provide or create any third party beneficiary rights or any other rights of any kind in any person or entity not a party hereto unless specifically provided otherwise herein. [Remainder of Page Intentionally Left Blank; Signature Page Follows] MARVIN RUSH HAS BEEN ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO REVIEW THIS AGREEMENT AND HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT. MARVIN RUSH AGREES THAT HE HAS READ THIS AGREEMENT, UNDERSTANDS IT, AND AGREES TO ITS TERMS AND CONDITIONS FREELY AND VOLUNTARILY. HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES AND TO RECEIVE THE SUMS AND BENEFITS IN SECTION 2 ABOVE, MARVIN RUSH FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS, KNOWN OR UNKNOWN, THAT HE HAS AGAINST THE COMPANY. IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this Retirement and Transition Agreement as of the date set forth below: RUSH ENTERPRISES, INC. By: /s/ W. M. Rusty Rush W. M. Rusty Rush President and Chief Executive Officer Date: May 20, 2013 I have carefully read the above Retirement and Transition Agreement, understand the meaning and intent thereof, and voluntarily agree to its terms this 20 th day of May, 2013. /s/ W. Marvin Rush W. Marvin Rush EXHIBIT A Confidentiality and Post-Employment Restrictive Covenants This Exhibit A contains the confidentiality and post-employment restrictive covenants referenced in the Plan to which this Exhibit A is annexed. This Exhibit A is a part of and will be interpreted in accordance with and otherwise subject to the provisions of the Plan. The payments and benefits provided to a participating employee (a Participant) under the Plan are expressly conditioned upon continuing compliance with the covenants set forth herein and the provisions hereof. 1.
